Citation Nr: 1317885	
Decision Date: 05/06/13    Archive Date: 06/11/13

DOCKET NO.  08-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for narcolepsy.

4.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1976 and October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the Veteran's petition to reopen his claims of entitlement to service connection for sleep apnea, low back pain, narcolepsy, and residuals of an abrasion of the left knee.  In September 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in March 2008.

In July 2008, the Veteran presented sworn testimony during a VA Central Office hearing in Washington, D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In an April 2010 decision, the Board reopened the Veteran's claims based on the submission of new and material evidence and remanded the claims for further development and readjudication by the RO.  Stegall v. West, 11 Vet. App. 268.  

The issue of entitlement to service connection for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if additional action is required on his part.`



FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's sleep apnea did not have its onset in service and is not otherwise related to his period of active duty.  

2.  The most probative evidence shows that the Veteran's currently manifest lumbar spondylosis and degenerative disc disease did not have their onset in service and are not otherwise related to his period of active duty, including the in-service jeep accident; arthritis of the lumbar spine was not clinically manifest within one year of discharge.  

3.  Chondromalacia of the left knee was noted in service but was not found upon separation examination; the Veteran has a residual scar from a left knee abrasion sustained during a motor vehicle accident in service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  A chronic low back disorder was not incurred in or aggravated by service and arthritis of the lumbar spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  A scar residual of a left knee abrasion was incurred in service; chondromalacia of the left knee was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen and substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment reports and opinions, VA examination reports, and the Veteran's statements and hearing testimony.  Upon remand in April 2010, the Veteran did not submit any treatment reports from J.S.S., M.D., or any further clarifying statements.   

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with the claims and VA's duty to assist has been met.  See Stegall, supra.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The Veteran's service treatment records reflect that, on the entrance examination for his first period of active duty, conducted in December 1975, his spine and neurologic system were found to be normal.  On the report of medical history prepared in conjunction with an entrance examination for his second period of active duty, conducted in August 1976, the Veteran complained that he slept too much.  The physician's summary and elaboration was that there were no current medical problems.  On physical examination, his spine and neurologic system were found to be normal.  

In April 1977, the Veteran presented for treatment, complaining of, inter alia, backache, dysuria, and bilateral knee pain.  The assessment was knee pain and dysuria.  

In June 1977, the Veteran presented for treatment, complaining of symptoms "of 'narcolepsy'" since the eighth grade, including dozing whenever he "slowed down."  There was no assessment or diagnosis, but the examiner prescribed Ritalin at 5 mg per day for treatment.  On follow-up examination conducted later that month, the examiner noted that the Ritalin had produced good results, and that there was a possibility of a mild, narcolepsy-like illness or disorder.  Sleep apnea was not noted or discussed.  He was also seen for complaints of bilateral knee pain.  X-rays were negative.  The impression was chondromalacia.  

In July 1977, the Veteran presented for treatment, complaining of malaise during the prior three weeks, and nightmares.  It was noted that he had not complained of hypnagogic hallucinations, sleep paralysis, or cataplexy.  He was noted to be taking Ritalin for possible narcolepsy with much relief.  The examiner noted that although the Veteran possibly had a sleep disturbance, the examiner seriously doubted that he had narcolepsy.  The assessment was deferred.  Sleep apnea was not noted or discussed.

In August 1977, the Veteran presented for treatment, complaining of falling asleep "all the time," especially when slowing down, when in a car, or when at the movies.  Narcolepsy was to be ruled out.  Sleep apnea was not noted or discussed.

In September 1977, the Veteran presented for follow-up treatment of possible narcolepsy, stating that Ritalin had helped him tremendously.  He was referred to the neurological clinic for a definitive work-up with a provisional diagnosis of possible narcolepsy.  The report of the work-up reflects his complaints of falling asleep during basketball games and while standing in formation, although he reported sleeping nine hours of normal sleep per night.  He also complained of hypnopompic and hypnagogic episodes, but not hyperphagia or cataplexy, which the examiner noted would be diagnostic of narcolepsy.  The diagnostic impression was narcolepsy suspected, but not proven.  His Ritalin medication was continued at 5 mg per day.  Sleep apnea was not noted or discussed.  

In January 1978, the Veteran presented for treatment, complaining that his neck snapped when the car in which he had been riding the previous day had suddenly stopped.  The assessment was a mild paracervical strain.  Subsequently that month, he presented for treatment, complaining of low back pain.  The assessment was deferred.  

In October 1978, the Veteran reported to the neurology clinic at Ft. Gordon with a provisional diagnosis of narcolepsy.  The referring physician noted that he suspected that the Veteran had narcolepsy since age eight, and requested an electroencephalogram (EEG) and a "sleep lab."  The diagnostic impression made in November 1978 was a normal "awake and asleep" EEG.  Sleep apnea was not noted or discussed.  

In February 1978, the Veteran presented for treatment, complaining of sleeping and an inability to stay awake.  He was noted not to have kept his last appointment at the Ft. Gordon neurology clinic to rule out narcolepsy.  There was no diagnosis or assessment.  Sleep apnea was not noted or discussed.  

In May 1979, the Veteran presented for treatment, complaining of pain in his back, neck, and legs secondary to being in a motor vehicle accident.  The examiner noted that the Veteran's jeep had rolled.  The diagnostic impression was an abrasion to the left knee and lower leg.  

The report of an examination conducted in July 1979 reflects no complaints by the Veteran.  The notes and significant interval history portion of the report reflect a notation of "Fair.  Knees, feet, back, sleepiness."  On physical examination, the Veteran's upper extremities and neurologic system were found to be normal.  The only diagnosis pertinent to his head, face, and neck was acne.  The only diagnosis pertinent to his spine and other musculoskeletal systems was lower backache after a jeep accident.  The report also noted sleepiness.

The report of the separation examination, conducted in August 1979, reflects no complaints by the Veteran.  The notes and significant interval history portion of the report reflect a notation of "good health," apparently made and signed by the Veteran.  On physical examination, his spine, other musculoskeletal systems, and neurologic system were found to be normal.  

A January 1992 VA outpatient treatment record reflects that the Veteran presented for treatment complaining of a right thigh injury present since a 1989 motor vehicle accident.  There was no pertinent diagnosis.  

In August 1993 the Veteran underwent a VA examination for narcolepsy, complaining of daily sleepiness and nightmares; difficulty getting started in the morning; and sleep paralysis.  He reported that, during service he had excessive daily sleepiness, resulting in several jeep accidents, and that he was unable to afford Ritalin after service.  The diagnostic impression was that the Veteran manifested three of the four signs of narcolepsy (excessive sleepiness, hypnagogic hallucinations, and sleep paralysis), by history, but that he did not have cataplexy.  Sleep apnea was not noted or discussed.  

Also in August 1993, the Veteran underwent a VA examination of his joints, complaining of stiffness and pain in his low back.  He reported a history of an in-service jeep accident.  The diagnostic impressions included mechanical low back pain.

During an October 1994 RO hearing, the Veteran testified that he had experienced his claimed problems since service.  When asked by the hearing officer whether he had been in any accidents or suffered injuries to his neck, back, or shoulders since he was discharged from service, the Veteran said no.  [Transcript. p. 7.]  He also said that he had experienced problems with narcolepsy prior to entering active duty, "but not as much ... once I started getting treated for it and I started taking . . . Ritalin . . . ."  [Transcript p. 7.]

A July 1996 private medical record of W.K.M., M.D., an orthopedist, reflects that the Veteran presented for treatment complaining of numbness, weakness, and pain in his left upper extremity; pain in his neck; and headaches.  Dr. Manning noted the Veteran's history of an in-service jeep accident.  He also noted that the Veteran had reported that ever since that time, he had experienced pain radiating from his neck into his shoulder and left upper extremity.  The low back was not mentioned.  The diagnostic impression was a probable fracture at C-5, with subsequent cervical spondylosis.  

In a handwritten note dated in April 2004, Dr. J.S.S. stated that he reviewed the Veteran's service treatment records that revealed multiple assessments of narcolepsy with aggressive treatment.  He noted that the Veteran was currently being treated for narcolepsy and sleep apnea and it was his opinion that the current disability was at least as likely as not related to the same disability noted on active duty.  The document did not contain any specific information pertaining to the physician, such as a medical license number, an area of expertise, a work address, or contact information.  

In a handwritten note dated in April 2007, Dr. J.S.S. stated that he reviewed the Veteran's service treatment records which revealed multiple assessments of a low back condition with aggressive treatment.  He noted that the Veteran was currently being treated for a low back condition and it was his opinion that the current disability was at least as likely as not related to the same disability noted on active duty.  The document did not contain any specific information pertaining to the physician, such as a medical license number, an area of expertise, a work address, or contact information.  

In a handwritten note dated in April 2007, Dr. J.S.S. stated that he reviewed the Veteran's service treatment records which revealed multiple assessments of a knee condition with aggressive treatment.  He noted that the Veteran was currently being treated for the knee condition and it was his opinion that the current disability was at least as likely as not related to the same disability noted on active duty.  He did not specify which knee.  The document did not contain any specific information pertaining to the physician, such as a medical license number, an area of expertise, a work address, or contact information.  

Upon VA respiratory examination in May 2010, the Veteran was diagnosed with minimal sleep apnea treated with CPAP.  

Upon VA spine examination in May 2010, the Veteran was diagnosed with lumbar spondylosis and lumbar degenerative disc disease with evidence of bilateral lumbar radiculopathy.  The clinician reviewed the file, including the Veteran's service treatment records, private medical statements, lay statements and hearing testimony.  He concluded that it was less likely that the Veteran's currently manifest back disabilities were related to his military service, including any injuries sustained during the jeep accident.  He explained that a chronic condition of the lumbar spine was not noted in service and was not clinically documented until many years after military discharge.  

Upon VA knee examination in May 2010, the Veteran was diagnosed with grade 2 moderate chondromalacia of the left knee with multiple left knee abrasions.  The clinician reviewed the file, including the Veteran's service treatment records, private medical statements, lay statements and hearing testimony.  He concluded that the chondromalacia and abrasions to the left knee were at least as likely as not secondary to injuries sustained in service because there was a diagnosis of chondromalacia in service and the abrasion scars were present and consistent with claims file documentation.  In a February 2012 addendum note, the clinician clarified his opinion and stated that it was less likely that the left knee chondromalacia was related to the motor vehicle accident; however, the abrasion scar was likely related to the motor vehicle accident.  

The Veteran was asked to submit treatment records from Dr. J.S.S.  However, none were received or identified.  

Sleep Apnea

The Veteran's service treatment records are completely silent for complaints or a diagnosis of sleep apnea, and the Veteran is not competent to diagnose himself with the disorder because it requires specialized knowledge and equipment to assess.  See Jandreau, supra.  Moreover, sleep apnea is not included in the list of chronic diseases that are eligible for service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309.  Hence, any allegations of continuity of symptomatology are insufficient to establish service connection on that basis.  See Walker, supra.  

The Veteran has submitted a statement from Dr. J.S.S., who concluded that the Veteran had sleep apnea that was related to his military service.  However, in the absence of treatment for the condition in service, there is no reasonable basis upon which to render such opinion other than the lay history of the Veteran.  Moreover, there is no indication that Dr. S. has any expertise in sleep disorders or based his opinion on his direct treatment or examination of the Veteran.  Accordingly, the Board has accorded it no probative value.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  Accordingly, the Board finds that these statements lack significant probative value.  See Bloom, supra. 

The current medical reports show a diagnosis of sleep apnea more than 20 years after the Veteran's final discharge from active duty.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board observes that a medical opinion was not obtained specifically in conjunction with the Veteran's claim for service connection for sleep apnea.  However, as clearly detailed above, the Veteran's service treatment records do not document sleep apnea and he has not presented competent medical or competent and credible lay evidence that his currently manifested sleep apnea had its onset in service.  Hence, the Board finds under such circumstances, VA is not obligated to obtain a VA opinion for this claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  

In the absence of any persuasive and probative evidence that the Veteran's current sleep apnea is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Low Back

The Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability because the most probative evidence of record, the May 2010 VA examination report, concluded that the Veteran's currently manifest lumbar spondylosis and lumbar degenerative disc disease were not related to his military service, including the in-service jeep accident.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, the Veteran's statements regarding the initial injury, his reports of continuity of symptomatology, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  In contrast, the Board finds that the private medical statement presented by the Veteran from Dr. J.S.S. is lacking in probative value because he did not provide any type of rationale for his opinion and he did not comment on any of the Veteran's post-service injuries or accidents.  Additionally, it has not been demonstrated that he treated the Veteran on a regular basis, conducted any type of clinical tests, or considered any other medical records other than the service treatment reports.  See Bloom v. West, 12 Vet. App. 185 (1999).  

The medical evidence reflects that the Veteran was seen in service on a couple of occasions for complaints of low back pain.  In May 1979, he was seen for complaints of low back pain following a jeep accident.  However, upon separation examination in August 1979, the Veteran related that he was in good health, and clinical evaluation of the spine was normal.  No chronic disabilities of the lower back were indicated.  There are no reports in the file reflecting clinical treatment for low back problems until the early 1990s, more than 10 years after the Veteran's discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
To the extent that the Veteran and others have alleged continuity of symptomatology since discharge, the Board finds that they are competent to report about back pain or witnessing complaints of back pain during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case arthritis/spondylosis/degenerative disc disease falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis, spondylosis and degenerative disc disease are complex diseases that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements and the other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any chronic low back disability or complaints related to his low back at the time of his discharge or in the immediate years following his separation.  In this regard, the Board observes that a January 1992 VA outpatient note documented the Veteran's involvement in another motor vehicle accident in 1989, 10 years after separation.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing low back pain since service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee

As detailed above, the Veteran was involved in a motor vehicle accident in service in May 1979 and it was noted that he had an abrasion to the left knee and lower leg.  Additionally, in June 1977, it was noted that the Veteran had chondromalacia of the left knee.  Upon VA examination in May 2010, the examiner stated that the Veteran had chondromalacia in service and the disorder remained and continued to progress since his military duty.  In an addendum statement dated in February 2012, he concluded that it was likely that the residual scar on the Veteran's left knee was related to the motor vehicle accident in service.  It was not likely that the chondromalacia was due to the motor vehicle accident.  Service records showed that he was treated for chondromalacia but was referred to physical therapy for quadriceps strengthening.  He stated that his previous opinion was obsolete.  

Based on this evidence, the Board concludes that service connection is warranted for a scar residual of the left knee because it is shown by the medical evidence that the scar was related to the motor vehicle accident in service.  The Board also finds that the preponderance of the evidence is against the claim for service connection for chondromalacia of the left knee because the most probative evidence of record, the May 2010 VA examination report with February 2012 addendum, concluded that the Veteran's in-service chondromalacia was treated and resolved, and no chronic disability was found upon separation examination in August 1979.  Moreover, the currently manifest knee symptoms were not related to his military service, including the in-service jeep accident.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, the Veteran's statements regarding the initial injury, his reports of continuity of symptomatology, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  In contrast, the Board finds that the private medical statement presented by the Veteran from Dr. J.S.S. is lacking in probative value because he did not provide any type of rationale for his opinion and he did not comment on any of the Veteran's post-service injuries or accidents.  Additionally, it has not been demonstrated that he treated the Veteran on a regular basis, conducted any type of clinical tests, or considered any other medical records other than the service treatment reports.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Again, the Board points out that upon separation examination in August 1979, the Veteran related that he was in good health, and clinical evaluation of the knees was normal.  No chronic disabilities of the knees were indicated.  There are no reports in the file reflecting clinical treatment for left knee problems until the early 1990s, more than 10 years after the Veteran's discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

To the extent that the Veteran and others have alleged continuity of symptomatology since discharge, the Board finds that they are competent to report about knee pain or witnessing complaints of knee pain during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case chondromalacia/arthritis falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis and chondromalacia are complex diseases that require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements and the other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any left knee disability or complaints related to his left knee at the time of his discharge or in the immediate years following his separation.  In this regard, the Board observes that a January 1992 VA outpatient note documented the Veteran's involvement in another motor vehicle accident in 1989, 10 years after separation.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing left knee pain since service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chondromalacia of the left knee and this aspect of the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sleep apnea is denied.  

Service connection for a low back disorder is denied.  

Service connection for chondromalacia and a scar of the left knee is granted; service connection for chondromalacia of the left knee is denied.  


REMAND

The Board observes that the RO did not determine whether the Veteran's narcolepsy clearly and unmistakably pre-existed service and was not aggravated by service, so as to permit a conclusion that the presumption of soundness has been rebutted.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Upon VA examination in June 2011 with an addendum in January 2012, the examiner concluded that it was less likely that the Veteran's narcolepsy began during his military service.  However, he did not comment on whether the Veteran's disability clearly and unmistakably pre-existed service and was not aggravated by such service.  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claim.  As such, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2012).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for narcolepsy since January 2012.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment reports during the appeal period.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination with an appropriate specialist.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records and lay statements.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

Is there clear and unmistakable (obvious or manifest) evidence demonstrating:

a.  that the Veteran's narcolepsy existed prior to service; and

b. that the Veteran's narcolepsy was not aggravated (permanently increased in severity beyond the natural progression of the disorder) by service?

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for narcolepsy.  If the benefit sought on appeal is not allowed, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


